                                  Case 18-12454-gs        Doc 1079     Entered 04/23/20 11:34:04        Page 1 of 11



                              1    Kevin W. Coleman (SB 168538)
                                   Christopher H. Hart (SB 184117)
                              2    Gregory C. Nuti (SB 151754)
                                   NUTI HART LLP
                              3    411 30TH Street, Suite 408
                                   Oakland, CA 94609-3311
                              4    Telephone: 510-506-7152
                                   Email: kcoleman@nutihart.com
                              5           chart@nutihart.com
                                          gnuti@nutihart.com
                              6

                              7    Counsel for Kavita Gupta,
                                   Chapter 11 Trustee
                              8

                              9                             UNITED STATES BANKRUPTCY COURT

                             10                                       DISTRICT OF NEVADA

                             11 In re:                                                 Case No.: BK-S-18-12454 LEB

                             12 DESERT LAND, LLC                                       Chapter 11

                             13                          Debtor.
411 30TH STREET, SUITE 408




                                  In re:                                               Case No.: BK-S-18-12456 LEB
TELEPHONE: 510-506-7152
 OAKLAND, CA 94609-3311




                             14
      NUTI HART LLP




                                  DESERT OASIS APARTMENTS, LLC,                        Chapter 11
                             15
                                                         Debtor.
                             16 In re:                                                 Case No.: BK-S-18-12457 LEB

                             17 DESERT OASIS INVESTMENTS, LLC,                         Chapter 11

                             18                          Debtor.                       CHAPTER 11 TRUSTEE KAVITA
                                                                                       GUPTA’S MOTION TO APPROVE
                             19                                                        SALE OF DEBTORS’ ASSETS FREE
                                                                                       AND CLEAR OF LIENS AND GRANT
                             20                                                        RELATED RELIEF

                             21                                                        Date:        May 19, 2020
                                                                                       Time:        9:30 a.m.
                             22                                                        Judge:       Hon. Gary Spraker

                             23            Kavita Gupta (“Trustee”), Chapter 11 trustee for the estates of Desert Land, LLC, Desert
                             24 Oasis Apartments, LLC, and Desert Investments, LLC (collectively, “Estates”) hereby seeks an

                             25 order authorizing the sale of the Debtors’ real property assets free and clear of the liens to the

                             26 bidder(s) presenting the highest and best bid(s) at the auction to be conducted on May 19, 2020
                             27 at 9:30 a.m. pursuant to the terms of this Court’s Order (A) Approving Bidding Procedures and

                             28 Form of Purchase and Sale Agreement, (B) Setting Action Date and Sale Hearing; and (C)
                                  Case 18-12454-gs      Doc 1079      Entered 04/23/20 11:34:04        Page 2 of 11



                              1 Granting Related Relief (“Sale Procedures Order”) [Doc. No. 972] (the “Sale Motion”).1 In

                              2 support hereof, the Trustee states as follows:

                              3 I.       FACTS
                              4          The Debtors’ real property assets have been extensively marketed for sale for more than a
                              5 year since the Trustee was appointed on April 3, 2019. The facts concerning the marketing

                              6 process are detailed in the declarations of Matthew Bordwin [Doc. No. 1054, filed under seal]

                              7 and Kavita Gupta [Doc. No. 1055, filed under seal], which are incorporated herein. Among

                              8 other things, the Debtors’ property and the bid process was advertised in international, national,

                              9 and local publications, through proprietary databases maintained by the Trustee’s brokers,
                             10 Colliers Nevada LLC dba International (“Colliers”) and Keen-Summit Capital Partners LLC

                             11 (“Keen-Summit”). The Debtors’ assets and the auction were the subject of multiple reports in

                             12 television and print media. Colliers and Keen-Summit also did direct outreach aimed at:
411 30TH STREET, SUITE 408




                                            •
TELEPHONE: 510-506-7152
 OAKLAND, CA 94609-3311




                             13                 Casino owners and operators
      NUTI HART LLP




                             14             •   Resort hotel REITS
                             15             •   Gaming REITS
                             16             •   Opportunity Zone Funds
                             17             •   Retail/shopping center developers
                             18             •   Other entities that had expressed interest in the Debtors’ properties during the
                             19                 prior listing agreement with Colliers
                             20          As a result of these efforts, by February 12, 2020, 165 entities had signed NDAs, and 34
                             21 potential bidders had downloaded at least 10 documents from the virtual data room. By March 3,

                             22 2020, 214 entities had signed NDAs, and 53 had downloaded ten or more documents from the

                             23 data room. As of April 13, 2020, 271 entities had signed NDAs, and 75 had downloaded 10 or

                             24 more documents from the data room. As of the filing of this motion, multiple offers have been

                             25

                             26   1
                                         Under the terms of the Sale Procedures Order, this motion was originally to be filed on
                                         April 14, 2020. However, in the intervening period, certain parties filed a motion seeking
                             27          to suspend the bankruptcy cases or delay the auction [Doc. No. 1039]. In light of the
                                         pendency of the joint motion, the parties stipulated to defer the deadline for filing this
                             28          motion to April 23, 2020, and for opposition(s) to be filed May 5, 2020.
                                  Case 18-12454-gs       Doc 1079      Entered 04/23/20 11:34:04         Page 3 of 11



                              1 received, and the Trustee anticipates that additional offers from qualified bidders will be received

                              2 prior to the April 30, 2020 bid deadline. The Trustee submits that the foregoing activities have

                              3 sufficiently exposed the Debtors’ property to the market, and that the Debtors’ assets have been

                              4 marketed for a reasonable amount of time.

                              5 II.       ARGUMENT
                              6           A. Sale is in the Best Interests of the Estate.
                              7           Bankruptcy Code section 363(b) provides that, after notice and a hearing, the Court can
                              8 approve sale of property of the estate outside of the ordinary course of business. 11 U.S.C. §

                              9 363(b).
                             10           As set forth above, the Trustee extensively marketed the Debtors’ assets both as a 38.5
                             11 acre assemblage (“Assemblage”) and as individual lots specified in the Sale Procedures Order.

                             12 Bids have been tendered, and more are expected prior to the April 30 bid deadline. All qualified
411 30TH STREET, SUITE 408

TELEPHONE: 510-506-7152
 OAKLAND, CA 94609-3311




                             13 bidders (as defined in the Sale Procedures Order) will be entitled to participate in the auction.
      NUTI HART LLP




                             14 Necessarily, the bidder(s) presenting the highest and best bid(s) for the Debtors assets at the

                             15 auction will establish the fair market value of those assets, and therefore, that such sale(s) is/are

                             16 in the best interests of the Debtors’ estates.

                             17           B. The Sale Can Be Approved Free and Clear of Liens.
                             18           Bankruptcy Code section 363(f) provides that property can be sold free and clear of liens
                             19 under various conditions, including:

                             20           a.     where the lender consents;
                             21           b.     the sale price exceeds the aggregate of all liens;
                             22           c.     the lien is in bona fide dispute; or
                             23           d.     the lender can be compelled to accept a money satisfaction of its interest through
                             24                  a legal or equitable proceeding.
                             25 See 11 U.S.C. § 363(f)(2), (3), (4) & (5); In re Gerwer, 898 F.2d 730, 733 (9th Cir. 1990)

                             26 (affirming sale where a bona fide dispute existed).
                             27 //

                             28
                                  Case 18-12454-gs        Doc 1079      Entered 04/23/20 11:34:04         Page 4 of 11



                              1                          1.        Consent May Be Obtained by the Hearing

                              2          As of the filing of this Motion, the Trustee has been in discussions with the holders of

                              3 alleged liens on the Debtors’ assets – The Northern Trust Company, the Gonzales Trust, the

                              4 Shotgun Entities, DLLA/Aspen Creditors, and Juniper Loan Servicing – concerning the auction

                              5 and sale. Those discussions are on-going, and the alleged lienholders may consent by the time of

                              6 the auction and hearing. Moreover, the Court may deem an alleged liehholders’ failure to object

                              7 to constitute consent to the sale. In re Daufuskie Island Props. LLC, 431 B.R. 626, 640 (Bankr.

                              8 D.S.C. 2010).

                              9                               2.      The Liens Are Subject to Bona Fide Disputes

                             10          The Court can authorize the sale free and clear of all liens because they are subject to

                             11 bona fide disputes. The Bankruptcy Code does not define the term "bona fide dispute" and so

                             12 courts have looked to how that term has been interpreted in 11 U.S.C. § 303 when applying
411 30TH STREET, SUITE 408

TELEPHONE: 510-506-7152
 OAKLAND, CA 94609-3311




                             13 section 363(f)(4). See In re Octagon Roofing, 123 B.R. 583, 590 (Bankr. N.D. Ill. 1991). Under
      NUTI HART LLP




                             14 a long line of cases, a bona fide dispute exists whenever "there is an objective basis for either a

                             15 factual or a legal dispute as to the validity of debt." Id. quoting In re Busick, 831 F.2d 745, 750

                             16 (7th Cir. 1987). Disputes concerning the priority of interests in a debtor’s assets also constitute a

                             17 bona fide dispute for section 363(f)(4) purposes. Daufuskie Island Props., 431 B.R. at 646. This

                             18 approach serves the underlying purpose of Bankruptcy Code section 363(f)(4), which is to allow

                             19 bankruptcy courts to approve sales “where adjudication of the validity, perfection, amount and

                             20 priority of a lien will result in a delay detrimental to the best interests of the estate.” In re Farina,
                             21 9 B.R. 726, 729 (Bankr. D. Me. 1981) citing COLLIER ON BANKRUPTCY, 15th Ed., ¶ 363.011.

                             22          A debtor/trustee must merely provide some factual grounds showing an objective basis

                             23 for the dispute. In re Gaylord Grain L.L.C., 306 B.R. 624, 627 (8th Cir. B.A.P. 2004). "[A]

                             24 court need not determine the probable outcome of the dispute, but merely whether one exists."

                             25 Id. The disputed lien need not be the subject of an immediate or concurrent adversary

                             26 proceeding. Id. (collecting cases).
                             27          Here, the Trustee submits that the following constitutes an objective basis to dispute the

                             28 amount, validity, or priority of the liens on the Debtors’ assets:
                                  Case 18-12454-gs     Doc 1079      Entered 04/23/20 11:34:04         Page 5 of 11



                              1         a. Northern Trust and the Shotgun Entities are in a dispute with the Gonazles Trust

                              2            currently being litigated before this Court in Adv. Proc. No. 19-01108. As the Court

                              3            is aware, in the adversary proceeding, the Gonalzes Trust has objected to the

                              4            Northern Trust and Shotgun Entities claims,2 and alleges that it has priority vis-à-vis

                              5            the defendants in the assets owned by Desert Land LLC and Desert Oasis Apartments

                              6            LLC. The Gonzales Trust also alleges two other claims for relief in the adversary

                              7            proceeding that seek equitable subordination of the Shotgun Entities’ claims [Adv.

                              8            Proc. Doc. No. 1]. Defendants Northern Trust Company and the Shotgun Entities

                              9            filed a motion to dismiss, or alternatively, for entry of partial summary judgment

                             10            [Adv. Proc. Doc. No. 9], which the Gonazles Trust opposed [Adv. Proc. Doc. No.

                             11            18].3 On April 22, 2020, this Court granted Defendants’ motion for partial summary

                             12            judgment [Adv. Proc. Doc. Nos. 38, 39]. However, the Partial Summary Judgment
411 30TH STREET, SUITE 408

TELEPHONE: 510-506-7152
 OAKLAND, CA 94609-3311




                             13            did not resolve all claims in the adversary proceeding, and the Court declined to
      NUTI HART LLP




                             14            certify the ruling under Federal Rule of Civil Procedure 54(b). Consequently, the

                             15            Partial Summary Judgment is not a final order, and the Trustee expects that the

                             16            Gonzales Trust will appeal, and so the claims in the adversary proceeding will not be

                             17            finally resolved by the time of the auction. (Counts two and three for equitable

                             18            subordination against the Shotgun Entities also remain unresolved.) Accordingly,

                             19            there is a bona fide dispute as to the relative priorities of the Gonalzes Trust, Northern

                             20
                                  2
                                        See Complaint for Declaratory Relief, et al filed November 1, 2019 [Adv. Proc. Doc. No.
                             21         1, ¶35(c)]; Memorandum Regarding Motion to Dismiss and/or Partial Summary
                                        Judgment filed April 22, 2020 (“Partial Summary Judgment”) [Adv. Proc. Doc. No. 38,
                             22         p. 12].
                             23   3
                                        The Trustee requests that the Court rely on the evidence and pleadings filed in connection
                                        with Adversary Proceeding No. 19-01108 in determining whether a bona fide dispute
                             24         exists with respect to the Shotgun Entities and Northern Trust’s liens. See In re HE Graf,
                                        Inc., 125 BR 604, 606 (Bankr. E.D. Cal. 1991) (bankruptcy court may consider any
                             25         evidence in the record in the case before it in rendering a decision); see also Comite De
                                        Jornaleros v. City of Redondo Beach, 475 F.Supp.2d 952, 957 (C.D. Cal. 2006) (court
                             26         relied on a plaintiff’s previously filed declaration to determine that plaintiff had
                                        standing); Campbell v. Hewitt, Coleman & Associates, Inc., 21 F.3d 52, 56 (4th Cir.
                             27         1994) (despite plaintiff’s failure to file interrogatory responses in opposition to motion
                                        for summary judgment, the responses were in the court record and the district court erred
                             28         in not considering that evidence in determining if there was a triable issue of fact).
                                  Case 18-12454-gs     Doc 1079      Entered 04/23/20 11:34:04        Page 6 of 11



                              1            Trust, and the Shotgun Entities in the assets of Desert Land and Desert Oasis

                              2            Apartments. There is also a bona fide dispute concerning whether the Shotgun

                              3            Entities’ claims should be equitably subordinated.

                              4         b. The Gonzales Trust obtained its judgment against the Debtors on April 25, 2018.4

                              5            See Partial Summary Judgment, p. 11. Gonzales recorded his judgment liens

                              6            immediately thereafter, and the involuntary petitions commencing these cases were

                              7            filed on April 30, 2018. Id. Hence, the judgment liens against the Debtors’ assets

                              8            were recorded less than 90 days before the involuntary petitions were filed. The

                              9            Partial Summary Judgment determined that until recordation of the judgment liens,

                             10            Gonzales only interest was that of a contingent unsecured creditor. See Partial

                             11            Summary Judgment, p. 18. Accordingly, there is a bona fide dispute concerning

                             12            whether the Gonzales Trust’s liens are preferential and therefore voidable under 11
411 30TH STREET, SUITE 408




                                           U.S.C. § 547(b).5
TELEPHONE: 510-506-7152
 OAKLAND, CA 94609-3311




                             13
      NUTI HART LLP




                             14         c. David Stoebling is one of the investors in a certain multi-beneficiary real estate-

                             15            secured loan originally brokered by Aspen Financial Services, LLC ("Aspen") to

                             16            Desert Land LLA in 2007. The proof of claim filed by Mr. Stoebling bases the

                             17            perfection of his alleged security interest in Desert Land’s assets upon a judgment

                             18            entered by the District Court of Clark County, Nevada.6 See Proof of Claim No. 3

                             19            filed by David Stoebling on July 11, 2018, p. 2 (¶9). Said judgment is attached as

                             20            Exhibit 3 to the proof of claim. The judgment on its face indicates that it was entered

                             21            on June 29, 2018 – after the commencement of these cases – and the judgment

                             22            explicitly excludes Desert Land LLC from its effect. Accordingly, perfection of any

                             23
                                  4
                                        See Judgment entered in Tom Gonzales v. Desert Land LLC, et al, Case No. 2:15-cv-
                             24         00915-RJC-VPC, a true and correct copy of which is attached hereto as Exhibit A.
                             25   5
                                        The Trustee acknowledges that if the auction results in a sale price sufficient to pay all
                                        creditors in full, the transfer resulting from recording the judgment liens would not be
                             26         avoidable under section 547(b) insofar as Gonzales’ recovery would not be “more than”
                                        what he would have received in a hypothetical Chapter 7 case.
                             27
                                  6
                                        A true and correct copy of Claim No. 3 file by Mr. Stoebling is attached hereto as
                             28         Exhibit B.
                                  Case 18-12454-gs        Doc 1079      Entered 04/23/20 11:34:04          Page 7 of 11



                              1               lien that may be asserted by David Stoebling is barred by the automatic stay and is

                              2               therefore void. 40235 Washington Street Corp. v. Lusardi, 329 F.3d 1076, 1080 (9th

                              3               Cir. 2003) (“Section 362(a) of the Bankruptcy Code provides that the filing of a

                              4               bankruptcy petition creates an automatic ‘stay, applicable to all entities, of,’ inter

                              5               alia, ‘any act to create, perfect, or enforce any lien against property of the estate.’ 11

                              6               U.S.C. § 362(a). Transfers in violation of the automatic stay are void.”).

                              7          d. Juniper Loan Servicing, the Gonzales Trust, the Shotgun Entities’ and DLLA/Aspen

                              8               Creditors are potentially subject to surcharge claims that are being asserted in a

                              9               separate proceeding. Accordingly, there is a bona fide dispute as to the amount of all

                             10               of those liens.

                             11          For all of the above reasons, there is a basis for the Court to conclude that the liens are

                             12 the subject of a bona fide disputes.
411 30TH STREET, SUITE 408

TELEPHONE: 510-506-7152
 OAKLAND, CA 94609-3311




                             13                           3.     The Secured Lenders Can Be Compelled to Accept a Money
      NUTI HART LLP




                             14                                  Satisfaction of Their Respective Interests

                             15          Bankruptcy Code section 363(f)(5) also authorizes a court to sell property free and clear

                             16 of an interest where “such entity could be compelled, in a legal or equitable proceeding, to accept

                             17 a money satisfaction of such interest.” 11 U.S.C. § 363(f)(5). State foreclosure statutes that

                             18 allow a senior lienholder to sell property, extinguish the junior lien, and remit only net proceeds

                             19 to the junior after payment of the prior liens in full have been held to constitute “legal or

                             20 equitable proceedings” for purposes of Bankruptcy Code section 363(f)(5). In re Jolan, Inc., 403
                             21 B.R. 866 (Bankr. W.D. Wash. 2009) (state law receivership action is a legal or equitable

                             22 proceeding under which lienholder could be compelled to accept a money satisfaction of its lien);

                             23 In re Boston Generating, LLC, 440 B.R. 302, 333 (Bankr. S.D.N.Y. 2010) (state law foreclosure

                             24 statute constitute “legal or equitable proceedings” for purposes of approving a sale free and clear

                             25 of an objecting junior lienholder); See also Newco Energy v. Energytec, Inc. (In re Energytec,

                             26 Inc.), 739 F.3d 215, 226 n.5 (5th Cir. 2013) (acknowledging but not deciding that the cramdown
                             27 provisions of the Bankruptcy Code and state foreclosure statutes could satisfy 11 U.S.C. §

                             28 363(f)(5)).
                                  Case 18-12454-gs       Doc 1079        Entered 04/23/20 11:34:04       Page 8 of 11



                              1          Here, under Nevada law, foreclosure of a deed of trust extinguishes interests junior to the

                              2 foreclosing lender, and the lender is obligated to pay over any net proceeds in excess of sale

                              3 costs and amounts necessary to satisfy the lien to junior lien holders in their order of priority.

                              4 NRS 40.462(2). A foreclosing lender may also seek appointment of a receiver, who is

                              5 authorized to transfer receivership property upon approval of the court. NRS 32.260(2);

                              6 32.295(2)(c); 32.315. Moreover, under Nevada law, local entities can force the sale of real

                              7 property to collect delinquent real property taxes, and similarly, any net proceeds remaining after

                              8 satisfaction of the property taxes and sale costs is distributed to holders of liens junior to the

                              9 property tax lien. NRS 361.595; 361.610(6). And obviously, the cramdown provisions of
                             10 section 1129(b) operating in conjunction with section 506(d) are alternative proceedings in

                             11 which lienholders can be compelled to accept a money satisfaction of their interests.

                             12          Since in this case the purported secured creditors are hypothetically subject to cramdown
411 30TH STREET, SUITE 408

TELEPHONE: 510-506-7152
 OAKLAND, CA 94609-3311




                             13 and have positions junior to real property taxes and the relevant state law provides a mechanism
      NUTI HART LLP




                             14 through which those liens can be extinguished in exchange for a payment of money, the Court

                             15 should authorize the sale free and clear of those liens under Bankruptcy Code section 363(f)(5).

                             16                          4.        The Court Should Authorize the Trustee to Hold the

                             17                                    Proceeds Pending Resolution of the Lien Priority Disputes

                             18          Again, the liens asserted by Northern Trust, the Shotgun Entities and the Gonzalez Trust

                             19 are the subject of bona fide disputes that will be addressed in the pending adversary proceeding.

                             20 Under the circumstances, it would be inappropriate to require the Trustee to distribute any
                             21 amount to these entities until the issue of priority and the other claims for relief are resolved.

                             22          Moreover, to the extent that the sale results in net proceeds being made available to the

                             23 secured lenders on account of their lien, the Trustee has rights under Bankruptcy Code section

                             24 506(c) to surcharge that lien for expenses incurred by the estate conferring a direct and concrete

                             25 benefit to them. 11 U.S.C. § 506(c); In re Choo, 273 B.R. 608 (9th Cir. BAP 2002). Any such

                             26 right will be established in subsequent proceedings; the Trustee should be authorized to hold the
                             27 proceeds until that matter can be resolved.

                             28                               5.      Northern Trust and the Shotgun Entities Cannot Credit Bid
                                  Case 18-12454-gs       Doc 1079      Entered 04/23/20 11:34:04          Page 9 of 11



                              1          Bankruptcy Code section 363(k) provides that only holders of allowed secured claims

                              2 may credit bid. 11 U.S.C. § 363(k).7 Objections to the Northern Trust and Shotgun Entities’

                              3 claims are now pending in Adversary Proceeding No. 19-01108 [Adv. Proc. Doc. No. 1, ¶35(c)]

                              4 and have not been resolved by final orders. As a consequence, the claims of Shotgun and

                              5 Northern Trust are not deemed allowed under Bankruptcy Code section 502(a). Accordingly,

                              6 absent a stipulation with the Trustee or order from the Court temporarily allowing their

                              7 respective claims, neither is entitled to credit bid. In re RML Dev., Inc., 528 B.R. 150, 154

                              8 (Bankr. W.D. Tenn. 2014).

                              9                             6.      The Court Should Waive the FRBP 6004(h) and 6006(d) Stays

                             10          Bankruptcy Rules 6004(h) and 6006(d) impose a 14-day stay on the effectiveness of an

                             11 order approving a sale of estate assets or assignment of a contract/ease “unless the court orders

                             12 otherwise.” Fed. Rule Bankr. Proc. 6004(h); Fed. Rule Bankr. Proc. 6006(d). These rules are
411 30TH STREET, SUITE 408

TELEPHONE: 510-506-7152
 OAKLAND, CA 94609-3311




                             13 intended to protect the rights of an objecting party, and so the court should eliminate the 14–day
      NUTI HART LLP




                             14 stay period as a matter or course and allow the sale or other transaction to close immediately

                             15 where there has been no objection to the procedure. In re Borders Group, Inc., 453 B.R. 477,

                             16 486 (Bankr. S.D.N.Y. 2011).

                             17          If an objection has been filed and is overruled, the court should eliminate or reduce the

                             18 14–day stay period “upon a showing that there is a sufficient business need to close the

                             19 transaction within the 14–day period and the interests of the objecting party, taking into account

                             20 the likelihood of success on appeal, are sufficiently protected.” Id. If the objecting party informs
                             21 the court that it intends to appeal and seek a stay, the 14–day stay period “should not be reduced

                             22 to less than an amount of time sufficient to allow the objecting party to seek a stay, unless the

                             23 court determines that the need to proceed sooner outweighs the objecting party's interests.” Id.

                             24

                             25

                             26
                                  7
                                         The statute provides in pertinent part:
                             27
                                         “At a sale under subsection (b) of this section of property that is subject to a lien that that
                             28          secures an allowed claim, unless the court for cause orders otherwise the holder of such
                                         claim may bid at the sale . . .” 11 U.S.C. § 363(k).
                                  Case 18-12454-gs         Doc 1079      Entered 04/23/20 11:34:04         Page 10 of 11



                              1          In this case, the Trustee submits that waiver of the stay will be appropriate in any

                              2 instance where a successful bidder requires closing to occur prior to expiration of the stay,

                              3 regardless of whether an objection has been made.

                              4 III.     CONCLUSION
                              5          Wherefore, the Trustee prays for an Order:
                              6                  i.        determining that The Northern Trust Company and the Shotgun Entities
                              7          are not holders of allowed claims, and therefore, not entitled to credit bid under 11 U.S.C.
                              8          § 363(k);
                              9                  ii.       approving the sale of the Debtors’ assets pursuant to the terms of the
                             10          Auction and Sale Procedures Order free and clear of all liens pursuant to Bankruptcy
                             11          Code Section 363;
                             12                  iii.      finding the Assets subject to any sale are property of the debtors’ estates
411 30TH STREET, SUITE 408

TELEPHONE: 510-506-7152
 OAKLAND, CA 94609-3311




                             13          and the Trustee is authorized and directed to consummate the proposed transactions and
      NUTI HART LLP




                             14          to comply in all respects with the terms of thereof;
                             15                  iv.       finding the purchase price as approved constitutes a fair value for the
                             16          subject assets;
                             17                  v.        finding there is a sound business purpose for the sales;
                             18                  vi.       finding notice of the Auction and Sale Hearing was good and sufficient
                             19          and was provided timely to all creditors and parties-in-interest, including, without
                             20          limitation, any and all creditors, if any, holding liens on the assets;
                             21                  vii.      finding the proposed transactions were negotiated at arms’ length, that the
                             22          Qualified Bidders acted in good faith in all respects, and that the winning bidder is a
                             23          buyer in good faith pursuant to the provisions of Bankruptcy Code Section 363(m);
                             24                  viii.     waiving the stays imposed by Bankruptcy Rules 6004(h) and 6006(d); and
                             25 //

                             26
                             27                  ix.       For such other further relief that is just and proper.
                             28 DATED: April 23, 2020                             NUTI HART LLP
                                  Case 18-12454-gs   Doc 1079   Entered 04/23/20 11:34:04   Page 11 of 11



                              1                                        By: /s/ Kevin W. Coleman
                                                                           Kevin W. Coleman
                              2                                            Attorneys for Kavita Gupta,
                                                                           Chapter 11 Trustee
                              3

                              4

                              5

                              6

                              7

                              8

                              9
                             10

                             11

                             12
411 30TH STREET, SUITE 408

TELEPHONE: 510-506-7152
 OAKLAND, CA 94609-3311




                             13
      NUTI HART LLP




                             14

                             15

                             16

                             17

                             18

                             19

                             20
                             21

                             22

                             23

                             24

                             25

                             26
                             27

                             28
